MONROE, C. J.
There is some difference between the facts alleged in the petition in this case, and those alleged in the case of the same plaintiff against Herbert T. Clark, this day decided, the defendant in this case being the alleged keeper of a house of prostitution at which plaintiff’s daughter is said to have been permitted to indulge in immoral practices, and hence liable in damages to plaintiff, for the humiliation and distress which was thereby occasioned to her; there being no claim set up on behalf of the daughter. We have held, in the case mentioned, that no such action will lie, and, having there given our reasons for that conclusion, consider it unnecessary to repeat them here. This case, like the other, was dismissed upon an exception of no cause of action and plaintiff took the appeal.
For the reasons assigned in the case of Mrs. Lillie Kaufman v. Herbert T. Clark, No. 21,498, 75 South. 65,1 this day decided, the judgment herein appealed fx’om is aflix-med.
SOMMERYILLE, J., takes no part.

 Ante, p. 316.